Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 1 of 12




                            Exhibit 1
         Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 2 of 12


                                                 United Keetoowah Band
                                             Of Cherokee Indians in Oklahoma
                                                 P.O. Box 746 • Tahlequah, OK 74465
                                           18263 W Keetoowah Circle• Tahlequah, OK 74464
                                              Phone: (918) 871-2800 • Fax: (918) 414-4000
Federally Recognized
                                                       Toll Free: 1-888-867-2430
October 3, 1950                                            www.ukb-nsn.gov

COUNCIL                 August 19, 2020

Joe Bunch               Via email (facility_license_ephs@nigc.gov) and US. mail
 Chief
                        E. Sequoyah Simermeyer, Chaiiman
Jamie Thompson          National Indian Gaming Commission
Assistant Chief
                        1849 C Street, NW
Joyce Hawk              Mail Stop # 1621
Secreta1y               Washington, DC. 20240
Ella Mae Worley
Treasurer               Re:    Facility License Notifications

Eddie Sacks             Dear Chairman Simermeyer:
Canadian District

Jeanie Tidwell                  Pursuant to National Indian Gaming Commission ("NIGC") regulations at 25
Cooweescoowee           C.F.R. pait 559, the United Keetoowah Band of Cherokee Indians in Oklahoma ("UKB"
District                or "Keetoowah Cherokee") hereby submits the enclosed Facility License Notifications
Adelene Smith
                        for the following two sites, both under Keetoowah Cherokee jurisdiction within the
Delaware District       Cherokee Reservation: 1) the Keetoowah Cherokee's River Brewhouse at 2380
                        Muskogee Avenue in Tahlequah, Oklahoma, held in fee by the Keetoowah Cherokee
Frankie Still           within its reservation; and 2) the Keetoowah Cherokee's Community Parcel in
Flint District
                        Tahlequah, Oklahoma, held by the United States in trust for the Keetoowah Cherokee
Sharon Benoit           within its reservation.
Goingsnake District
                                As stated in the Facility License Notification, the UKB is considering facility
Peggy Girty
Illinois District       licenses for these two sites, and we request your expedited review and written
                        confirmation under 25 C.F.R. § 559.2(a).
Charles Smoke
Saline District
                               If you have questions or requests, please feel free to contact UKB Attorney
Bany Dotson             General Klint Cowan at (405) 232-0621 or UKB Assistant Attorney General Jeffrey
Sequoyah District       Nelson at (202) 746-6149.
JeffWacoche
Tahlequah District
                                                                             Sincerely,

                                                                      ~~~r
                                                                             Jamie Thompson, Chairman
                                                                             UKB Corporate Board


                         Encl. - Resolution No. 20-UKB-84 (Aug. 15, 2020)

                         cc:   Michael Hoenig, NIGC General Counsel                  Ex 1, Page 1 of 11
                               Tribal Council, United Keetoowah Band of Cherokee Indians
         Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 3 of 12

                         United Keetoowah Band of Cherokee Indians in Oklahoma
                         P.O. Box 746 • Tahlequah, OK 74465
                         18263 W. Keetoowah Circle • Tahlequah, OK 74464
                         Phone: (918) 871 -2800 • Fax: (9 18) 414-4000



                                                            RESOLUTION
COUNCIL                  August 15, 2020                                                         20-UKB-84
Joe Bunch
Chief                       APPROVE THE SUBMISSION FACILITY LICENSE NOTICES RE: NIGC

Jamie Thompson           WHEREAS, THE UNITED KEETOOWAH BAND OF CHEROKEE INDIANS IN
Assistant Chief                   OKLAHOMA [hereafter, UKB or Band] is a federally recognized Band of
Joyce Hawk                        Indians, organized and incorporated pursuant to the Oklahoma Indian
Secretary                         Welfare Act (49 Stat. 1967), the Act of August 10, 1946 (60 Stat. 976),
                                  and the Indian Reorganization Act (48 Stat. 984), insofar as that Act
Ella Mae Worley                   applies to Oklahoma Indians and is a Self-Governance tribe ; and,
Treasurer

Eddie Sacks              WHEREAS, Article III, Section 1 of the Constitution of the UKB provides that the
Canadian District                 objective of said Band shall be to secure the benefits, rights, privileges,
                                  and powers as provided for by the above cited laws of the United States of
Jeannie Tidwell
Cooweescoowee District            America; and,

Adalene Smith            WHEREAS, Article III, Section 2 of the Constitution of the UKB provides further that
Delaware District
                                  the objective of the Band shall be to secure the benefits, rights, privileges
Frankie Stil l                    and powers as provided for by any laws of the United States now existing
Flint District                    or that may hereafter be enacted for the benefit oflndians or other citizens
                                  of the United States and administered by various government agencies;
Sharon Benoit
Goingsnake District               and,

Peggy Girty              WHEREAS, The UKB, in pursuit of these goals, desires to improve and advance the
Illinois District
                                  economic status of its members; and,
Charles Smoke
Saline District          WHEREAS, Article V, Section 1 of said Constitution provides that the supreme
                                  governing body of the Band shall be the Counci l of the UKB; and,
Barry Dotson
Sequoyah District
                         WHEREAS, Sections 3(a) through 3(v) of the UKB Corporate Charter (approved by the
JeffWacoche                       Commissioner of Indian Affairs and the Assistant Secretary of the
Tahlequah District                Interior) provides that the UKB Council is charged with conducting
                                  business and finance and preserving the property, natural resources and
                                  traditions of the Band;




                                                                                       Ex 1, Page 2 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 4 of 12




     United Keetoowah Band of Cherokee Indians in Oklahoma
     Resolution #20-UKB-84
     August 15, 2020
     Page2

     WHEREAS: that the Council of the United Keetoowah Band of Cherokee Indians in Oklahoma
                    does approve the submission Facility License Notices Re: NIGC; and,

     BE IT FINALLY RESOLVED: That Resolution #20-UKB-84 hereby rescinds any and all
                   preceding resolutions that may be inconsistent with the matter.

                                           CERTIFICATION
     I hereby certify that the foregoing Resolution #20-UKB-84 was approved by the Council of the
                     United Keetoowah Band of Cherokee Indians in Oklahoma (UKB) during a
                     Regular meeting convened for business on the 15th day of August, 2020, with 11
                     members present to constitute a quorum by a vote of lLYes, Q No, and .Q
                     Abstentions.




       eBunch, Chief




                                                                                     Ex 1, Page 3 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 5 of 12




                                  Facility License Notices to NIGC
                                Resolution 20-UKB-84 (Aug. 15, 2020)

   THE UNITED KEETOOWAH BAND OF CHEROKEE INDIANS IN OKLAHOMA
   (“Keetoowah Cherokee” or “UKB”) is a federally recognized tribe of Indians, organized and
   incorporated under the Oklahoma Indian Welfare Act (49 Stat. 1967), the Act of August 10, 1946
   (60 Stat. 976), and the Indian Reorganization Act (48 Stat. 984), insofar as the Act applies to
   Oklahoma Indians, and operates under a duly ratified Constitution and By-Laws.

   Article III of the Keetoowah Cherokee Constitution provides the objectives of the UKB shall be
   to secure the benefits, rights, privileges and powers as provided for by the above-cited laws of
   the United States of America; to secure the benefits, rights, privileges and powers as provided for
   by any laws of the United States now existing or that may hereafter be enacted for the benefit of
   Indians or other citizens of the United States and administered by various government agencies;
   and to promote the general welfare of the Keetoowah Cherokee and its citizens.

   The UKB is the successor-in-interest of the historic Western Cherokees, who received a
   reservation in what is now Oklahoma in 1828 in exchange for the leaving its reservation in
   Arkansas.

   The Indian Gaming Regulatory Act (“IGRA”) authorizes federally recognized Indian tribes to
   license, regulate and engage in Class II gaming on Indian lands within such tribe’s jurisdiction if
   the governing body of the Indian tribe adopts a gaming ordinance that is approved by the
   Chairman of the National Indian Gaming Commission (“NIGC”) and the Indian tribe issues a
   separate license for each place, facility, or location on Indian lands at which Class II gaming is
   conducted. 25 U.S.C. § 2710(b)(1).

   On November 5, 1994, the Council of the Keetoowah Cherokees approved and adopted the
   United Keetoowah Band of Cherokee Indians in Oklahoma Class II Gaming Ordinance in order
   to authorize and set the terms for Class II gaming operations on UKB lands. The UKB’s Class II
   gaming ordinance was approved by the NIGC Chairman on March 22, 1995.

   Pursuant to NIGC regulations, an Indian tribe must provide notice to the NIGC Chairman that
   the Indian tribe is considering the issuance of any facility license at least 120 days before
   opening gaming operations at any new place, facility or location. A tribe may request an
   expedited review of 60 days and the NIGC Chairman shall respond to the tribe’s request, either
   granting or denying the expedited review, within 30 days. 25 C.F.R. § 559.2.

   The UKB Council hereby provides notice to the NIGC Chairman that gaming facility licenses
   are under consideration for two locations within the Keetoowah Cherokee jurisdiction on the
   Cherokee Reservation, as set forth below.

   The UKB Council respectfully requests expedited review of this notice pursuant to 25 C.F.R.
   § 559.2(a)(1) and written confirmation from the NIGC Chairman pursuant to 25 C.F.R.
   § 559.2(a)(2).



                                                    1

                                                                                     Ex 1, Page 4 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 6 of 12




                 A.     River Brewhouse

                        a.      Address:

                                2380 Muskogee Ave.
                                Tahlequah, OK 74464

                        b.      Legal Land Description:

    Real property and premises situated in Cherokee County, State of Oklahoma, to-wit:




                        c.      Deed and Documentation of Ownership (Deed attached)



                 B.     76 Acre Community Parcel

                        a.      Address:

                                Keetoowah Circle
                                Tahlequah, OK 74464

                        b.      Legal Land Description:

   Real property and premises situated in Cherokee County, State of Oklahoma, to-wit:




                                                 2

                                                                                 Ex 1, Page 5 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 7 of 12




                        c.   Tract Number Assigned by BIA (Trust Deed attached)

   BIA Case No. 17858

   AD No: 4200203495




                                             3

                                                                           Ex 1, Page 6 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 8 of 12




       -TRACTl                                                                                                   .
         A tract ofland lying In and being a part oftbe S2 of the NE4 of the SE4 of the SW4 of Section 4, Township 16
         North, Range 22 East, Cherokee County, Oklahoma, more particularly described as follow:1, to-wit: BEGINNING
         at a point 33.44 feet South of the North boundary and 131.0 feet East of the West boundary of said S2 NE4·SE4
         SW4; thence S0°07'W, 141.S6 feet; thence S89°49'E, 194.0 feet; thenceN84°35'E, 10,76 feet; thence N60ZO'W,
       . 109.77 feet; thenceN88°12'5S"W, 13.43 feet; thence N70°12'40 11 W, 84.12 feet; thenceN88°121SS11 W, 99.79 feet tO
         the Point of Beginning, Cherokee County, Oklahoma.
        AND
        TRACT2                                                                                                       ,
        A tract of land lying in and being a partoftheSl oftheNE4 oftheSE4 of the SW4 ofSection.,4, TownsMp 16
        North, Range 22 East, Cherokee County, Oklahoma, blore particularly described as follows, to-wit: BEGINNING
        at a point 173,89 feet South of the North boundary and 335,71 feet East of tlie West boundary ofsald S2 NE4 SE4
        SW4; thence N84°3S'E, 104.24 feet to a point on the Westerly boundary of U.S. Highway No. 62; thence N5°251W,
        a.long the Westerly boundary of U.S. Highway No. 62, 66.36 feet; thence N46°48'58 11 W, 45.01 feet; thence
        N88°t2•ss11 w, 76.83 feet; thence S6°20'EJ 109.77 feet to the Point of Beginning, Cherokee County, Oklahoma.


         Conveyance includes assignment of Acce~s ~reement recorded in Book.629 Pa'e 67-70
                                                                                                                             I
        together with all the improvements thereon and the appurtenances thereunto belonging, and .warrant the title to the same.

                TO HAVE AND TO HOLD said described premises unto the said party of the second part, their heirs and assigns
        forever, free, clear and discharged of and from all former grants? charges, taxes, jUdgments, mortgages and other liens and        .•
        mcumbrances of whatsoever nature.

        EXCEPT covenants, conditions, easements, restrictions and mineral conveyances of record.




        Given under my hand and seal the day and year last above written.
                                                                         ---
                                                                                                                           Notary Public
        My commission expires 09/17/05

                                                                            l(t[i~T{i         JESSICA SPENCER
                                                                            I•l     "" \
                                                                                   S~l '.}
                                                                                     ~ tY
                                                                                                Cherokee County
                                                                                              Not,11·1 Public In and for
                                                                                                Sl,,tu of Oklahoma
                                                                                  My ~ommlsslon 01plro5 Sopt.17, 2005,
                                                                                  -•--••--•••--• ••••••n•• •••••




                                                                                                                                   Ex 1, Page 7 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 9 of 12


                                       I 1-2019-008236 Book 1258 Pg: 758
                                        12/05/2019 1:22 pm Pg 0758'0761
                                         Fee: $ 24.00     Doc:   $ 0.00
                                         cneryl Tfammer • CheroKee County Clerk
                                                   State of Oklahoma

                                         WARRANTY DEED

   KNOW ALL MEN BY THESE PRESENTS:

   That the United Keetoowah Band of Cherokee Indians in Oklahoma, P. 0. Box 746, Tahlequah,
   Oklahoma 74465, of Cherokee Com1ty, State of Oklahoma, pmty of the first pmt, in
   consideration of the trust responsibilities to be performed by the United States does hereby gra11t,
   bmgain, sell, and convey unto the UNITED STATES OF AMERICA in Trust for the United
   Keetoowah Band of Cherokee Indians in Oklahoma, a corporation chartered under the Act of
   JID1e 26, 1936 (49 Stat. 1967), and the Act of August 10, 1946 (60 Stat. 976), party of the second
   pmt, the following described real property and premises situated in Cherokee Coilllty, State of
   Oklahoma, to-wit:

   The SY,NY,SEV. and the NY,SY,SEY,. of Section 8, Township 16 North, Range 22 East of the
   IB&M, according to the Government Survey thereof, Cherokee Coilllty, Oklahoma, containing
   76 acres more or less, surface only,

   LESS AND EXCEPT a tract of land being part of the SY,NEV.SEV. of Section 8, Township 16
   N01th, Ra11ge 22 East, IB&M, in Cherokee County, Oklahoma, more pmticularly described as
   follows: Commencing at the southeast corner of Section 8; thence North 0°03'00" East along
   the east line of said Section 8, to the northeast corner of the SEY.NEV.SEY. of said Section 8 a
   distance of 1983.63 feet; thence N01th 89°55'56" West along the n01th line of the SY,NEY,.SEY,.
   of Section 8 a distance of 237.07 feet to the true point of begim1ing; thence South 22°16'14"
   West a distance of 380.52 feet; thence in a northwesterly direction around a curve to the left
   having a radius of 146.00 feet a11d mc distance of 52.41 feet a11d having a chord bearing ofN01th
   40°07'46" West a chord dista11ce of 52.13 feet; thence in a northwesterly direction a1·0ID1d a
   curve to the left having a radius of366.00 feet fill m·c dista11ce of 451.42 feet a11d having a chord
   beming of North 85°44'51" West a chord dista11ce of 423.35 feet; thence in a southwesterly
   direction around a curve to the right having a radius of 271.54 feet a11 arc dista11ce 147.73 feet
   a11d having a chord bearing of South 74°30'16" West a chord distance of 145.92 feet; thence
   North 00°05'27" East to a point on the n01th line of the SY,NEV.SEY,. of Section 8 a dista11ce of
   320.75 feet; thence South 89°55'56" East along the n01th line of SY,NEV.SEY,. a dista11ce of
   740.10 feet; to the true point of beginning, containing 4.26 acres, more or less.

   And WfilTfillt title to the smne, subject to any valid, existing lease, or right-of-way thereof.

   It being understood that the hereinabove described la11ds are purchased pursua11t to the provisions
   of Section 3 of the Act of JID1e 26, 1936 (49 Stat. 1967), and said la11ds m·e non-taxable to the
   extent therein provided.

   To have a11d to hold said described premises unto the said party of the second pmt, successors
   and assigns, forever free, clear a11d discharged of a11d from all former grants, charges, taxes,
   judgments, m01tgages, and other liens a11d encumbrances of whatsoever nature.




                                                                                          Ex 1, Page 8 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 10 of 12



                                       1-2019-008236 Book 1258 Pg: 759                                                                                              Case Number: 17858
                                       12/05/2019 1 :22 pm Pg 0758-0761
                                                                                                                                                                                                              ------------
                                                                                                                                                            Applicant Name: UNITED KEETOOWAH
                                       F~e: $ 24.00      Doc:· $ O00
                                         Cheryl Trammer - Cherokee County Clerk                                                                                             BAND OF CHEROKEE
                                                   State of Oklahoma
                                                                                                                                                                            INDIANS

                                                               LEGAL DESCRIPTION EXHIBIT A

     Tract ID:
  Tract Name: 76 ACRE COMMUNITY PARCEL
 Land Area       Land Area Name                                 Tract Number                                     LTRO                                               Region                                Agency                                        Resources
    905          CHEROKEE (FCT)                                                                              MUSKOGEE, OK                                         EASTERN                            CHEROKEE NATION                                   Surface Only
                                                                                                                                                           OKLAHOMA
                                                                                                                                                       REGIONAL OFFICE
Section      Township                     Range                              State                                County                               Meridian      Legal Description                                                                         Acres
   8          016. OON                 022.00E                           OKLAHOMA                                CHEROKEE                               Indian                      N S SE                                                                     40,000
   8          016.00N                  022.00E                           OKLAHOMA                                CHEROKEE                               Indian                      SN SE                                                                      36.000
          METES AND BOUNDS: ACCORDING TO THE GOVERNMENT SURVEY THEREOF,                                                                                                    CHEROKEE COUNTY,
          OKLAHOMA, CONTAINING 76 ACRES MORE OR LESS, SURFACE ONLY, LESS A TRACT OF LAND
          BEING PART OF THE S~NE~SE~ OF SECTION 8, TOWNSHIP 16 NORTH, RANGE 22 EAST, IB&M, IN
          CHEROKEE COUNTY, OKLAHOMA, MORE PARTICULARLY DESCRIBED .AS FOLLOWS: COMMENCING AT
          THE SOUTHEAST CORNER OF SECTION 8; THENCE NORTH 0°03'00" EAST ALONG THE EAST LINE
          OF SAID SECTION 8, TO THE NORTHEAST CORNER OF THE SEYsNE~SE~ OF SAID SECTION 8 A
          DISTANCE OF 1983. 63'; THENCE NORTH 89° 55' 56" WEST ALONG THE NORTH LINE OF THE
          S~E~SE~ OF SECTION 8 A DISTANCE OF 237.07' TO THE TRUE POINT OF BEGINNING; THENCE
          SOUTH 22 ° 16' 14" WEST A DISTANCE OF 380. 52'; THENCE IN A NORTHWESTERLY DIRECTION
          AROUND A CURVE TO THE LEFT HAVING A RADIUS OF 146.00' AND ARC DISTANCE OF 52.41'
          AND HAVING A CHORD BEARING OF NORTH 40°07 1 46" WEST A CHORD DISTANCE OF 52 .13';
          THENCE IN A NORTHWESTERLY DIRECTION AROUND A CURVE TO THE LEFT HAVING A RADIUS OF
          366.00' AN ARC DISTANCE OF 451.42' AND HAVING A CHORD BEARING OF NORTH 85°44'51"
          WEST A CHORD DISTANCE OF 423.35'; THENCE IN A SOUTHWESTERLY DIRECTION AROUND A
          CURVE TO THE RIGHT HAVING A RADIUS OF 271.54' AN ARC DISTANCE 147.73 1 AND HAVING A
          CHORD BEARING OF SOOTH 74°30 1 16" WEST A CHORD DISTANCE OF 145.92'; THENCE NORTH
          00°05'27" EAST TO A POINT ON THE NORTH LINE OF THE S~E-1.:iSEYs OF SECTION 8 A DISTANCE
          OF 320.75 1 ; THENCE SOUTH 89°55'56" EAST ALONG THE NORTH LINE OF S>1NE-l.:iSEYs A DISTANCE
          OF 740.10 1 ; TO THE TRUE POINT OF BEGINNING, CONTAINING 4.26 ACRES, MORE OR LESS.




WDAEAOl          lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllilllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllilllllllllllllllllllllllllllllllllllllllilllllllllllll
                  Office Codes: G,G,08,905 AD Number: 4200203495 Case: 17858
                                                                                                                                                                                                                                      Ex 1, Page 9 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 11 of 12




                                     1-2019-008236 Book 1258 Pg: 760
                                    12/0512019 1:22 pm Pg 0758-0761
                                    Fee·     $ 24 oo    Doro:    $ o.oo
                                     Cneryl Trammel - CheroKee County Clerk
                                            · State of Oklahoma


    Signed and delivered this    @D       day of September, 2019.




                                           United Keetoowah Band of Cherokee Indians in Oklahoma

                                          ACKNOWLEDGMENT
    STATE OF OKLAHOMA  )
                       )              §
    COUNTY OF CHEROKEE )

    C),-,\"'-- Before me, the undersigned, a Notaiy Public in and for said County and State, on this
   <7'-'
    __   · day of September 2019, personally appemed Joe Bunch, the duly elected Chief of the
    United Keetoowah Band of Cherokee Indians, a federally-recognized Tribe, to me !mown to be
    the identical person who executed the within and foregoing instrument on behalf of said Tribe
    and aclmowledged to me that he executed the saine as his free ai1d voluntary act and deed and as
    the free and voluntmy act and deed of said Tribe for the uses and purposes therein set forth.

            Given m1der my hand ai1d seal the day and yem last above wi-itten.


                                                ~£-Th+P
                                 ~j
                                                                     Notaiy Public
    My Commission Expires:      \, l Lo 62-(                            \ ~~O
                                                                           , A,s,              AMANDA E"s10PP

    My Commission Number:
                                              J _'?
                                   'Cl OJ°'3l.JL-)                          .() . .,
                                                                                ....., J-
                                                                              SEAL
                                                                                                Nolary Publi1 In and for lh"
                                                                                                    SlateofPklahoma


                                                                        I
                                                                                                Comm!ss!oJ:I #09.009363
                                                                         .__::a\..\0        My Comml<l~!oll a.~plre.s 11/10/2?21




    The within deed is hereby accepted and approved pursuant to the provisions of the Act of
    Congress, June 26, 1936 (49 Stat. 1967); and authority delegated by 209 DM 8,230 DM 1, ai1d 3
    IAM4.



    DATE                                     ACTIN            GIONAL DIRECTOR
                                                             ASTERN OKLAHOMA REGION
                                                            BUREAU OF INDIAN AFFAIRS
                                                            MUSKOGEE, OKLAHOMA




                                                                                                              Ex 1, Page 10 of 11
Case 4:20-cv-00596-JED-CDL Document 1-1 Filed in USDC ND/OK on 11/20/20 Page 12 of 12



                                                                 Case Number: 17858
              1-2019-008236 Book 1258 Pg: 761                                    -----------
             12/05/2019 1 :22 pm Pg 0758-0761
                                                              Applicant Name: UNITED KEETOOWAH
             Fee:     $ 24.00     Doc:    $ 0.00                              BAND OF CHEROKEE
              Cheryl Trammel - Cherokee County Clerk                              INDIANS
                        State of Oklahoma



                              Acceptance of Conveyance
  UNITED STATES
  DEPARTMENT OF THE INTERIOR
  Bureau oflndian Affairs


  The within document is hereby approved in accordance with authority delegated to the Assistant Secretary-
  Indian Affairs by 209 DM 8; to the Director, Bureau of Indian Affairs by 230 DM 1, to the Deputy Bureau
  Director, Field Operations and BIA Regional Directors by 3 IAM 4.




  Approval Date:      12/05/2019




  Signatore of Approving Official
 ACTING REGIONAL DIRECTOR




 FTAOCOl
                   *G ; G; 08 ; 905 ; 4200203495 ; 17858 ; 904TOOOOOO*
                 Office Codes: G,G,08,905 AD Number; 4200203495 Case: 17858
                                                                                           Ex 1, Page 11 of 11
